DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 23, 2022 has been entered. Claims 1-6 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 2011/0004085 A1) (hereinafter – Mensinger).

Regarding claims 1 and 3, Mensinger discloses A physiological information measurement device comprising (Abstract and entire document):
an input interface circuit electrically connected to a sensor and configured to obtain, from the sensor, measurements of physiological information of a subject, wherein the measurements of the physiological information of the subject are measured in time intervals which are consecutive in time (FIG. 11, ref. 22 and para. [0060], “The intermittent sensor readings may be sensed and transmitted from the continuous analyte sensor 10 on a substantially regular schedule, such as every 3 minutes, 5 minutes, 10 minutes, 30 minutes, or hour,”);
a memory configured to store the measurements of the physiological information of the subject (Para. [0057], “and refer without limitation to media such as, memory storage devices, or storage unit. These, and other forms of computer-readable media, may be involved in storing one or more instructions for use by a processor to cause the processor to perform specified operations.”); and
one or more processors configured to (Para. [0057], “and refer without limitation to media such as, memory storage devices, or storage unit. These, and other forms of computer-readable media, may be involved in storing one or more instructions for use by a processor to cause the processor to perform specified operations.”):
based on the stored measurements, repeatedly average a first plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals included in a first time period, to obtain a first time-averaged value for each of a plurality of first time periods which are consecutive in time (Para. [0070], “The performance indicators 380 may include numbers, scores, percentages, trends, averages, grades, ranks, images, graphs, charts, and/or any other indicia that are indicative of differences and/or similarities between the statistical values 350, 360 and/or sensor data 320, 330 associated with respective first and second analysis time periods.”), and
repeatedly average a second plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals included in a second time period, to obtain a second time-averaged value for each of a plurality of second time periods which are consecutive in time (Para. [0070], “The performance indicators 380 may include numbers, scores, percentages, trends, averages, grades, ranks, images, graphs, charts, and/or any other indicia that are indicative of differences and/or similarities between the statistical values 350, 360 and/or sensor data 320, 330 associated with respective first and second analysis time periods.”),
control a display to display a graph comprising a first curve indicating a temporal change of the first time-averaged value and a second curve indicating a temporal change of the second time-averaged value obtained from the same measurements as the first time-averaged value (FIG. 6A and para. [0083], “two line graphs illustrate average blood glucose levels for each hour of a 24 hour period over the course of the relevant analysis time periods,”),
Mensinger fails to explicitly disclose wherein the first time period is longer than the second time period and temporally overlaps the second time period, and wherein the first time-averaged value and the second time- averaged value are contemporaneously obtained, and
wherein the first time period comprises a first number of the time intervals and the second time period comprises a second number of the time intervals that is smaller than the first number,
wherein the first time period is one of the plurality of first time periods, and wherein the second time period is one of the plurality of second time periods.
However, Mensinger teaches wherein the first time period is longer than the second time period and temporally overlaps the second time period, and wherein the first time-averaged value and the second time- averaged value are contemporaneously obtained (Para. [0061], “Performance reports may indicate glucose variability over and/or between more than two time periods, for example, a week-by-week comparison over a month's sensor data (e.g., 4 time periods). For example, a user may select a start and/or end date of an overall analysis time period for analysis (e.g., a last month or last quarter) and then select how many periods in which to divide the analysis time period.” Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.” It is evident that the time periods are selected by the user and are easily changeable, the data is measured contemporaneously and can be separated into different time zones, depending on what the user would like to view and make comparisons.), and
wherein the first time period comprises a first number of the time intervals and the second time period comprises a second number of the time intervals that is smaller than the first number (Para. [0061], “Performance reports may indicate glucose variability over and/or between more than two time periods, for example, a week-by-week comparison over a month's sensor data (e.g., 4 time periods). For example, a user may select a start and/or end date of an overall analysis time period for analysis (e.g., a last month or last quarter) and then select how many periods in which to divide the analysis time period.” Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.” It is evident that the time periods are selected by the user and are easily changeable, the data is measured contemporaneously and can be separated into different time zones, depending on what the user would like to view and make comparisons.),
wherein the first time period is one of the plurality of first time periods, and wherein the second time period is one of the plurality of second time periods (Para. [0061], “Performance reports may indicate glucose variability over and/or between more than two time periods, for example, a week-by-week comparison over a month's sensor data (e.g., 4 time periods). For example, a user may select a start and/or end date of an overall analysis time period for analysis (e.g., a last month or last quarter) and then select how many periods in which to divide the analysis time period.” Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.” It is evident that the time periods are selected by the user and are easily changeable, the data is measured contemporaneously and can be separated into different time zones, depending on what the user would like to view and make comparisons.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device/method as taught by Mensinger to include a first time period analyzed with a second time period as taught by Mensinger in order to determine trends with more accuracy (Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.”).

Regarding claims 5 and 6, Mensinger discloses The method according to claim 3, Mensinger further discloses wherein the displaying comprises simultaneously displaying the first curve and the second curve on the graph (as shown in FIG. 6A).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 2011/0004085 A1) (hereinafter – Mensinger) in view of Rajagopalan et al. (US 2012/0041328 A1) (hereinafter – Rajagopalan).

Regarding claims 2 and 4, Mensinger discloses The physiological information measurement device according to claim 1, Mensinger fails to disclose wherein the one or more processors are further configured to control the display to display on the graph a region between the first curve and the second curve in a color that is different from a background color of the display.
However, in the same field of endeavor, Rajagopalan teaches wherein the one or more processors are further configured to control the display to display on the graph a region between the first curve and the second curve in a color that is different from a background color of the display (FIG. 13A and para. [0057] – [0058], “In certain embodiments, the area between the two curves may be highlighted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the relaxation method as taught by Mensinger to include a specific force range as taught by Rajagopalan in order to provide the best relaxation results (Para. [0101], “Furthermore, a segmented massaging sleeve, as described herein, may allow for more focused compression while offering customized massage routines.”).


Response to Arguments
Applicant’s arguments, see Pages 6-8, filed February 23, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 112 rejection of claims 1-6 has been withdrawn. 
Applicant’s arguments, see Page 9, filed February 23, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 1 of claims 1-6 has been withdrawn. 
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
Applicants arguments with respect to the 103 rejections are not persuasive. Regarding arguments stating the Mensinger fails to disclose overlapping time periods with different time restrictions, the arguments are not persuasive. Mensinger discloses Para. [0061], “Performance reports may indicate glucose variability over and/or between more than two time periods, for example, a week-by-week comparison over a month's sensor data (e.g., 4 time periods). For example, a user may select a start and/or end date of an overall analysis time period for analysis (e.g., a last month or last quarter) and then select how many periods in which to divide the analysis time period.” Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.” It is evident that the time periods are selected by the user and are easily changeable, the data is measured contemporaneously and can be separated into different time zones, depending on what the user would like to view and make comparisons. The time periods are arbitrarily selected based on what and how the data makes sense to view. It would be obvious to change the time zones into more accurate depictions to clearly see trends, see Para. [0070], “The performance indicators may also include comparison metrics, such as one or more overall trends in the improvement (or lack thereof) in a variety of areas for the two or more analysis time periods. Such comparison metrics can be expressed, for example, by analyzing a predetermined, selectable, or changing, quantity of analysis time periods and generating a smoothed or filtered trend of the analysis times periods using one or more statistical parameters.”. Thus, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791